Citation Nr: 1408901	
Decision Date: 03/04/14    Archive Date: 03/12/14

DOCKET NO.  09-44 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for diabetes mellitus, to include as due to exposure to herbicides.  

3.  Entitlement to service connection for peripheral neuropathy of the lower extremities.   


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from June 1962 to October 1966.  His primary specialty was as an electrician.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the RO.  

In April 2011, during the course of the appeal, the Veteran had a hearing at the RO before the Acting Veterans Law Judge whose signature appears at the end of this determination.  

The issue of whether new and material evidence had been received to reopen a claim of entitlement to service connection for a left knee disability was also on appeal.  In a May 2011 rating decision, the RO granted service connection for a left knee disability.  This is considered a full grant of benefits and that issue is no longer on appeal.  

After reviewing the record, the Board finds that additional development of the evidence is warranted prior to further appellate consideration.  Accordingly, the appeal is REMANDED to the RO for such development.  The VA will notify the Veteran if further action is required.


REMAND

On remand, the following actions must be performed:

1.  During his April 2011 hearing, the Veteran testified that in May or June 1965, he had been exposed to Agent Orange in the Republic of Vietnam, while on a temporary duty assignment to fix generators.  

Ask the Veteran to identify the city or base where he landed in and departed from the Republic of Vietnam.  

Through official channels, such as the National Personnel Records Center, the RO must request copies of the Veteran's service personnel records.  Such request must include, SPECIFICALLY, copies of all ASSIGNMENT ORDERS, TEMPORARY DUTY (TDY) ORDERS, and ENLISTED EFFICIENCY/PERFORMANCE REPORTS.  

2.  The Veteran also testified that he had been exposed to Agent Orange when he had to fix generators which were covered with Agent Orange.  He stated that those generators had been shipped for maintenance from the Republic of Vietnam to his home base in Japan.  A service record shows that the Veteran was authorized to operate generators.  

A service treatment record, dated July 8, 1965, and an administrative record shows that the Veteran was assigned to Marine Air Base Squadron (MABS)-17, Marine Wing Support Group (MWSG)-17, 1st Marine Air Wing (MAW), Air Fleet Marine Force (FMF) Pacific (Pac) in Iwakuni, Japan.  

Through official channels, such as the United States Marine Corps and the National Archives and Records Administration, request MORNING REPORTS AND UNIT HISTORIES for MABS-17, MWSG-17, 1st MAW, AirFMFPac in Iwakuni, Japan during May and June 1965.  

3.  In his substantive appeal (VA Form 9), received in November 2009, the Veteran stated that the transport of generators from the Republic of Vietnam to Japan should be contained in shipping records.  

The RO must ask the Veteran how the generators were shipped (air or sea) and whether it was done by a branch of the service or by a private contractor.  Ask the Veteran to identify the branch of service or the private contractor who shipped the generators.  If the generators were shipped by a branch of the service, contact the branch headquarters and request the bills of lading for the shipment of goods from the Republic of Vietnam to Japan during the months of May and June 1965.  If the generators were shipped by a private contractor, the RO must request the same information from the private contractor.  

4.  During his April 2011 hearing, the Veteran suggested that he may have received extra pay for his TDY in Vietnam.  Through official channels, such as the Defense Finance and Accounting Service, request copies of the Veteran's leave and earnings statements for May and June 1965.  

5.  With respect to the requests for records in parts 1, 2, 3, and 4 above, efforts to obtain such records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each Federal department or agency from whom they are sought.  If such records are unavailable, the Veteran must be provided with notice of this fact in compliance with 38 C.F.R. § 3.159(e)(1).  The notice must contain the following information: (1) the identity of the records that could not be obtained, (2) an explanation of efforts made to obtain the records, (3) a description of any further action that will be taken including notice that VA will decide the claim based upon evidence of record unless the Veteran submits records that VA was unable to obtain and (4) notice that the Veteran is ultimately responsible for providing the evidence. 

6.  As the Veteran has testified that he received private medical treatment for the claimed disabilities, provide him with the appropriate release forms for his private health care providers and ask him the names and addresses of the health care providers who treated him or the names and addresses of the health care facilities where he was treated from October 1966 to September 1977 and from February 2009 through the present.  Then, the RO must request the records of that treatment DIRECTLY from the health care providers and medical facilities identified by the Veteran.  

Such records should include, but are not limited to, reports of office visits, hospital discharge summaries, daily clinical records, consultation reports, reports of radiographic and electrodiagnostic studies, reports of laboratory studies, doctor's notes, nurse's notes, and prescription records.  

A failure to respond or a negative reply to any request must be noted in writing and associated with the claims folder.  

If the records are held by an entity AFFILIATED with the federal government, efforts to obtain such records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each federal department or agency from whom they are sought.  

If such records are unavailable, the Veteran must be provided with notice of this fact in compliance with 38 C.F.R. § 3.159(e)(1).  

7.  The RO must ask the Veteran the name and address of each employer for who he worked since service.  This must include the address of Brown and Root for whom he worked from 1967 to 1980 and the name and address of the steel fabricating company for whom he was working in 1999.  

Then, the RO must ask each employer/former employer DIRECTLY for copies of the Veteran's employment records, including, but not limited to, his medical records; reports of any pre-employment examinations; reports of duty limitations or job concessions and the reasons therefor.  In particular, the RO must request such records from Brown and Root for the period from 1967 to 1980 and for the steel fabricating company for whom he worked in 1999.  

If the employer/former employers do not have such documents, request that the employer/former employers provide a statement on business letterhead stationary addressing the foregoing concerns.  

A failure to respond or a negative reply to any request must be noted in writing and associated with the claims folder.  

Efforts to obtain records of the Veteran's employment with any entity affiliated with the federal government must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each federal department or agency from whom they are sought.  

If such records are unavailable, the Veteran must be provided with notice of this fact in compliance with 38 C.F.R. § 3.159(e)(1).  

8.  When the actions in parts 1, 2, 3, 4, 5, 6, and 7 have been completed, schedule the Veteran for an AGENT ORANGE PROTOCOL EXAMINATION with an appropriate clinician to determine the nature and etiology of any diabetes mellitus, hypertension, and/or peripheral neuropathy found to be present.  All indicated tests and studies must be performed, and any indicated consultations must be scheduled. 

The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination, and the examiner must acknowledge his or her receipt and review of these materials in any report generated as a result of this remand. 

If diabetes mellitus is diagnosed, the examiner must state whether it is TYPE 1 OR TYPE 2.  

If the Veteran is found to have TYPE 1 diabetes mellitus and is found to have HAD SERVICE IN THE REPUBLIC OF VIETNAM, the examiner must render an opinion as to whether it is at least as likely as not that his diabetes mellitus is related to any event in service.  IN PARTICULAR, the examiner must state whether it is at least as likely as not related to the Veteran's claimed exposure to Agent Orange which had adhered to generators shipped for repair from the Republic of Vietnam to Japan.  If a negative opinion is provided, it is NOT a sufficient rationale to conclude that type 1 diabetes mellitus is not included in the list of conditions associated with herbicide exposure for the purposes of presumptive service connection.  

If the Veteran is found to have diabetes mellitus, TYPE 1 OR 2, but DID NOT HAVE SERVICE IN THE REPUBLIC OF VIETNAM, the examiner must render an opinion as to whether it is at least as likely as not that his diabetes mellitus is related to any event in service.  IN PARTICULAR, the examiner must state whether it is at least as likely as not related to the Veteran's claimed exposure to Agent Orange which had adhered to generators shipped for repair from the Republic of Vietnam to Japan.  If a negative opinion is provided, it is NOT a sufficient rationale to conclude that type 1 diabetes mellitus is not included in the list of conditions associated with herbicide exposure for the purposes of presumptive service connection.  

If hypertension and/or peripheral neuropathy is diagnosed, the examiner must render an opinion as to whether it is at least as likely as not that either or both disorders are related to any event in service.  

The VA examiner must also render an opinion as to whether it is at least as likely as not that the Veteran's hypertension and peripheral neuropathy are proximately due to or have been aggravated by his diabetes mellitus.  

In considering aggravation, the examiner must state whether there has been an increase in the severity of the hypertension and peripheral neuropathy that is proximately due to or the result of the diabetes mellitus and not due to the natural progress of the hypertension and peripheral neuropathy.  

Temporary or intermittent flare-ups of an injury or disease are not sufficient to be considered aggravation unless the underlying condition, as contrasted to symptoms, is worsened.  

The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

9.  The Veteran is advised that it is his responsibility to report for all scheduled VA examinations and to cooperate in the development of his claims. The consequences for failure to report for a VA examination without good cause may include denial of that claim. 

10.  When the actions requested in parts 1, 2, 3, 4, 5, 6, 7, 8, and 9 have been completed, the RO must undertake any other indicated development.  Then, the RO must readjudicate the issue of entitlement to service connection for diabetes mellitus.  In so doing, the RO must consider the possibility of direct service connection, as well as the possibility that it is the result of claimed Agent Orange exposure.  The RO must also readjudicate the issues of entitlement to service connection for hypertension and for peripheral neuropathy of the lower extremities.  In so doing, the RO must consider the possibility of direct and secondary service connection.  

If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative must be furnished a Supplemental Statement of the Case and afforded an opportunity to respond. Thereafter, if in order, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue.  

The Veteran need take no action unless he is notified to do so.  However, he is advised that he has the right to submit any additional evidence and/or argument on the matters the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
D. MARTZ AMES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


